DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 02/15/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 1-5, as well as, the addition of new claims 13-16.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendments, filed 02/15/2022, with respect to the rejection(s) of claim(s) 1, 4-5, and 8-11 under 35 USC 102(a2) as being anticipated by Jang et al (US10,883,014) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Jang fails to sets forth an active energy curable ink composition.  However, upon further consideration, a new ground(s) of rejection is made in view of Weikard et al (US2008/0145624).

Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-13 and 16 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weikard et al (US2008/0145624).
Weikard sets forth printed, molded films and processes for printing such films—see abstract.  Said process includes:
A) optionally printing a thermoplastic film with one or more color-imparting coating agents a) and subsequently drying and/or curing the coating agents a) to yield a coating a*), the coating agent a) and the drying/curing conditions being chosen such that the coating a*) is thermoplastic, 
(B) printing the thermoplastic film with at least one coating agent b) which contains constituents that are capable of being cured with actinic radiation, 
( C) drying and/or curing the coating agent b), without exposing the coating agent b) to actinic radiation, to yield a non-blocking and thermoplastic coating b*), 
(D) molding the coated thermoplastic film at an elevated temperature, 
(E) curing the coating b*) by irradiation with actinic radiation to yield a thermosetting layer, and 
(F) optionally backing the coated film with synthetic materials—see [0015] to [0020]/
Said coating agent (b) is printed onto a thermoplastic film, wherein said coating agent (b) comprises one or more compounds that contain at least one chemical function (I) suitable for polyaddition with component 2), such compounds including compounds containing no ethylenically unsaturated double bonds and/or 1.2) compounds containing ethylenically unsaturated double bonds;  2) one or more compounds that contain at least one chemical function II) suitable for polyaddition with component 1) and different from I), such compounds including 2.1) compounds containing no ethylenically unsaturated double bonds and/or2.2) compounds containing ethylenically unsaturated double bonds; and optionally 3) ethylenically unsaturated compounds that exhibit no chemical functions suitable for polyaddition;  4) photoinitiators;  5) coloring agents, pigments, additives such as stabilizers, catalysts and other auxiliary substances and additives as well as solvents; and 6) non-functional polymers and/or fillers, wherein at least one of components 1-3) exhibiting ethylenically unsaturated groups—see [0049]-[0059].  
Weikard sets forth suitable chemical functional groups (I) for compound (1) are preferably oligomeric isocyanurates, uretdiones, and allophanates of IPDI and also oligomeric isocyanurates of isomeric bis(4,4’-isocyanatecyclohexyl) methanes—see [0062].   Weikard additionally teaches the compounds of component 1.1), use may be made of all the aforementioned diisocyanates or polyisocyanates 1), individually or in arbitrary mixtures, that exhibit no ethylenically unsaturated functions and the compounds of component 1.2), use may be made of all the aforementioned compounds 1), that exhibit at least one isocyanate group and additionally exhibit at least one ethylenically unsaturated function that reacts with ethylenically unsaturated compounds accompanied by polymerization under the influence of actinic radiation—see {0065]-[0066].  
Weikard sets forth the isocyanate-reactive functional compound (2) can be monomeric, oligomer, or polymeric compounds, such as those found in sections [0069]-[0071].  Said compounds (2) preferably unsaturated carboxylic acid derivatives that exhibit at least one group that is reactive in reaction to isocyanates and at least one unsaturated function that reacts with ethylenically unsaturated compounds, wherein (meth) acrylate and acrylates are preferred—see [0072]-[0073].    Weikard sets forth said compounds (2) include isocyanate-reactive oligomeric or polymeric compounds, such as polyester acrylates and hydroxyl-functional epoxy (meth) acrylates—[0076]-[0077].  
	Weikard sets forth optional component (3) can include other monomeric or polymeric compounds that carry at least one functional group, that reacts with ethylenically unsaturated compounds and that exhibit neither isocyanate groups nor isocyanate-reactive groups—see [0080].   Said compounds include polyester acrylates and epoxy acrylates—see [0081].  The photoinitiators (4) can be found in section [0083].  Components (5)  and (6) can be found in sections [0085] to [0089]. 
	Weikard sets forth coating agent (b) is suitable in the printing processes found in section [0091] and cured by exposure to radiation to cure, wherein inkjet printing is disclosed—see [0092].
	By way of example Weikard sets forth a coating agent (b) a dual-cure screen printing-ink formulation comprising 68.7 g of an isocyanate acrylate produced in example 1 (allophanate containing polyurethane acrylate oligomer—see example 1); 4.0 g of an isocyanate acrylate (Desmolux XP 2510) 11.0 g of a carbonate diol; 6.4 g of a photoinitiator (Irgacure 184); 8.9 g of the epoxy acrylate from example 2; 0.7 g of a flow control and wetting agent; and 0.3 g of dibutyl acrylate which is mixed immediately prior to printing—see example 5.  Said example fails to comprising a polyester resin having polymerizable unsaturated bonds, as instantly claimed.  However, from the overall teachings of the reference Weikard sets forth said compound (2) corresponding to the epoxy acrylate in the example can be replaced with a polyester acrylate compound with the expectation of obtaining the same overall desired properties and/or satisfying the following prerequisites as defined in sections [0010] to [0013].  Therefore, from the overall teachings of the reference it would have been within the skill level of an ordinary artisan to obtain a radiation curable ink composition comprising an allophanate-bond containing compound having an activatable group at exposure to active energy rays and at least 8.9 wt. % (obtained from addition amount of epoxy acrylate in said example) of a polyester resin having a polymerizable unsaturated bond from the overall teaching of the reference in absence of evidence to the contrary and/or unexpected results.  Thus, it is deemed claims 6-7 and 16 are found in the reference.
	Regarding claim 7, Weikard sets forth said composition can be printed by inkjet methods.  Regarding claim 8, it is deemed the compositions would inherently be contained in a cartridge (container) to comply with inkjet ink methods.  Regarding claim 9, and inkjet method inherently includes an inkjet ink printer device for applying/printing said compositions and an irradiation unit to cure said ink composition.  Regarding claim 10, the screen printing and curing of example 5 reads on claimed image formed, as well as, the cured matter of claim 11—see example 7.  Regarding claims 12, Weikard sets forth making printed molded articles using the screen-printing inks of example 5—see example 8.  
	Regarding claim 13, it is deemed the overall teachings of the reference sets forth compound (2) may comprise a mixture of an epoxy acrylate with a hydroxy-containing unsaturated polyester and/or a polyester (meth) acrylate, wherein said hydroxy-containing unsaturated polyester read on said claim 13. 
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear in claims 15-16, what applicant intends the mass % of the compounds found in claims 15 and 16 to be relative to.  Does applicant intend for the mass % to be relative to the total composition?  Does applicant intend for the mass % of each compound to be relative to each other?  Clarification is requested. 
Allowable Subject Matter

Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc